DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, do not explicitly disclose, a person detection system comprising: at least one memory configured to store instructions; and at least one processor configured to execute instructions to: identified first person from the image information taken with the security camera, based on the extracted person information of [[a]] the person identified as the first person and the group information;from which the first person and the second person have been identified, identify a third person as a parent from the group information, based on different person information of a different person extracted from different image information taken with a different camera; identify a fourth person belonging to a same group as the identified third person and who is a child of the parent identified as the third person, from the image information taken within the camera, based on the different person information of the different person identified as the third person and the group information, and based on the extracted person information; and First named inventor: Ryuta NiinoPage 3 Serial no. 16/483,078 Filed 08/02/2019identify a position of the fourth person, based on the position information of the security camera used for taking the image information from which the fourth person has been identified, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/22/2022